In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00460-CV

THOMAS ALEXANDER MITCHELL,                    §   On Appeal from the 17th District
M.D., Appellant                                   Court

                                              §   of Tarrant County (017-307531-19)

V.                                            §   October 15, 2020

                                              §   Memorandum Opinion by Justice
LESA SWANSON, Appellee                            Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed, and the case is remanded to the trial court for further proceedings consistent

with this opinion.

      It is further ordered that Appellee Lesa Swanson shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell